Exhibit 10.43















THE COCA-COLA COMPANY


SEVERANCE PAY PLAN


FOR CERTAIN LEGACY CCNA EMPLOYEES




















EFFECTIVE JANUARY 1, 2013








--------------------------------------------------------------------------------




ARTICLE 1
PURPOSE AND ADOPTION OF PLAN    
The Coca-Cola Company Severance Pay Plan for Certain Legacy CCNA Employees (the
"Plan") is established to provide benefits to certain eligible employees of the
Company who were terminated by the Company. The Plan shall be an unfunded
severance pay plan that is a welfare plan as such term is defined by the
Employee Retirement Income Security Act of 1974, as amended, (“ERISA”), the
benefits of which shall be paid solely from the general assets of the Company.
The Plan is applicable to employees whose employment is terminated on or after
January 1, 2013.


ARTICLE 2    
DEFINITIONS    
For purposes of this Plan, the following terms shall have the meanings set forth
below.


Affiliate means any corporation or other business organization in which the
Company owns, directly or indirectly, 20% or more of the voting stock or capital
at the relevant time.


Approved Leave of Absence means an approved military leave of absence or leave
of absence under the Family and Medical Leave Act.


Cause means a violation of the Company’s Code of Business Conduct or any other
policy of the Company or an Affiliate, or gross misconduct, all as determined by
the Severance Benefits Committee, in its sole discretion.


Committee means The Coca-Cola Company Benefits Committee appointed by
the Senior Vice President, Human Resources (or the most senior Human Resources
officer of the Company), which shall act on behalf of the Company to administer
the Plan as provided in Article 4.


Company     means The Coca-Cola Company.
Comparable Position means a position in the Company or with an Affiliate, or a
position with an entity to whom all or any part of a Company division,
subsidiary, or other business segment is outsourced, sold or otherwise disposed
(including, without limitation, a disposition by sale of shares of stock or of
assets) that, at the time the employment offer is made:
(a)    except in the case of an International Service Employee, provides a
principal place of employment of not more than 50 miles from the last principal
place of employment with the Company or an Affiliate, and


(b)Provides a base salary (or hourly wage, if applicable) that is at least equal
to the base salary (or hourly wage, if applicable) of the current position.






--------------------------------------------------------------------------------




Disability or Disabled     means a condition for which a Participant becomes
eligible for and receives a disability benefit under the long term disability
insurance policy issued to the Company providing Basic Long Term Disability
Insurance benefits pursuant to The Coca-Cola Company Health and Welfare Benefits
Plan, or under any other long term disability plan that hereafter may be
maintained by the Company or any Affiliate.
International Service Employee     means an employee of the Company or any
Affiliate who is classified as an International Service Employee in the
Company’s personnel and payroll systems.
Participant     means:
(a)regular full-time or regular part-time (working at least 30 hours per week)
employee of the Company or a Participating Affiliate (i) who works primarily
within the United States (one of the fifty states or the District of Columbia),
(ii) who is actively at work or on an Approved Leave of Absence, (iii) who is
performing services for the North America Group and who ultimately reports up to
the President, Coca-Cola Americas in accordance with personnel and
organizational systems of the Company or an Affiliate, and (iv) who is subject
to a compensation structure that is based on job grade in accordance with the
personnel and organizational systems of the Company or an Affiliate
(b)a regular, full-time salaried International Service Employee who is actively
at work or on an Approved Leave of Absence.
Notwithstanding the foregoing, the term “Participant” shall not include any
employee covered by a collective bargaining agreement between an employee
representative and the Company or any Affiliate, unless the collective
bargaining agreement provides for the employee’s participation in this Plan.


An individual shall be treated as an "employee" for purposes of this Plan for
any period only if (i) he is actually classified during such period by the
Company (or to the extent applicable, any Affiliate) on its payroll, personnel
and benefits system as an employee, and (ii) he is paid for services rendered
during such period through the payroll system, as distinguished from the
accounts payable department, of the Company or the Affiliate. No other
individual shall be treated as an employee under this Plan for any period,
regardless of his or her status during such period as an employee under common
law or under any statute. In addition, an individual shall be treated as an
exempt or nonexempt employee for purposes of this Plan only if he is actually
classified during such period by the Company or an Affiliate on its payroll,
personnel and benefits system as an exempt or nonexempt employee.


Participating Affiliate     means any Affiliate that the Committee has
designated as such, as set forth in Appendix A.
Plan     means The Coca-Cola Company Severance Pay Plan for Certain Legacy CCNA
Employees.

-13-
Classified - Unclassified

--------------------------------------------------------------------------------




Qualifying Event means a reduction in workforce, internal reorganization, or job
elimination, each of which shall be defined by the Severance Benefits Committee
from time to time. A Qualifying Event shall not, however, include a seasonal
layoff or voluntary reduction in hours.


Severance Benefits Committee means the committee appointed by the Senior Vice
President, Human Resources of the Company (or the most senior Human Resources
officer of the Company) to make certain determinations with regard to benefits
payable under Article 3 and claims under Article 5 of this Plan.


Weekly Pay     means:
a.For a Participant who pay is based on a base salary, “Weekly Pay” means 1/52
of a Participant’s annual base salary (as determined by the Committee) as in
effect on the date the Committee determines that his active employment
terminated.


b.For a Participant whose pay is based on an hourly rate, “Weekly Pay” means
that individual’s hourly rate multiplied by the lesser of (i) 40 or (ii) the
number of hours per week the individual ordinarily was expected to work
immediately before his or her termination of employment, as determined by the
Committee.


c.For a Participant whose pay is based on a daily rate, “Weekly Pay” means the
amount used to calculate his or her hourly paid time off rate (e.g., pay for one
hour of vacation) multiplied by the lesser of (i) 40 or (ii) the number of hours
per week the individual ordinarily was expected to work immediately before his
or her termination of employment, as determined by the Committee.


d.For a Participant whose pay depends, at least in part, on commissions, “Weekly
Pay” shall mean his or her basic weekly pay rate (as determined under
subparagraph (a) above), plus the weekly average commission he or she earned
during the calendar year immediately preceding the calendar year in which his or
her active employment terminates (or, if not employed during the prior year, in
the year of termination).


(a)The Weekly Pay of a Participant shall not include amounts being paid to the
individual as a cost of living adjustment (COLA) or cost of relocation
adjustment (CORA).


(b)Committee may, from time to time, establish procedures consistent with the
provisions of subparagraphs (a) through (e) of this definition for determining
the “Weekly Pay” of Participants.


Years of Service     means:
(a)    for each Participant who is an International Service Employee, the
Participant’s full and continuous whole years of employment as a part-time,
regular, hourly or salaried

-13-
Classified - Unclassified

--------------------------------------------------------------------------------




employee of the Company or any Affiliate, as determined by the Committee based
on the Company’s or Affiliate’s personnel records; and
(b) for each other Participant, the Participant’s whole Years of Vesting
Service, as defined in the qualified pension plan in which the Participant
participates; provided,


(c)    "Years of Service" shall not include any period of employment with the
Company or any Affiliate for which the Participant is receiving or previously
has received any severance pay or similar benefits, whether under this Plan or
any other plan or arrangement sponsored or paid by the Company or any Affiliate.


ARTICLE 3    
BENEFITS    
3.1    Circumstances in Which Benefits are Payable    .
(a)    Qualifying Event    . A Participant shall qualify for a benefit under
Section 3.3 of this Plan as a result of his involuntary loss of employment with
the Company, a Participating Affiliate, or, solely with respect to an
International Service Employee, an Affiliate, if the Severance Benefits
Committee in its discretion determines that:
1.his employment terminated as a result of a Qualifying Event;
a.his termination was unrelated to a sale or other disposition, including
outsourcing, of all or any part of a division, subsidiary or other business
segment (including, without limitation, a disposition by sale of shares of stock
or of assets) in which he was employed, unless he was not offered a Comparable
Position with the purchaser, acquirer or outsource vendor of the division,
subsidiary or business segment; and
2.he properly, timely and unconditionally executes and does not revoke, the
release and, if applicable, an agreement on confidentiality and competition
required under Section 3.1(d).
(b)    Placement Issue Benefit – Exempt Employees Only. A Participant may
qualify for a benefit as a result of his involuntary loss of employment with the
Company, a Participating Affiliate or, solely with respect to an International
Service Employee, an Affiliate, if:
(1)    the Participant is classified as an exempt employee (as determined from
the Company’s or Participating Affiliate’s payroll records as of the date his
employment terminated);
(2)    the Severance Benefits Committee acting in its discretion determines that
such qualification is in the best interests of the Company;

-13-
Classified - Unclassified

--------------------------------------------------------------------------------




(3)    his employment was not terminated for Cause; and
(4)    he properly, timely and unconditionally executes, and does not revoke,
the release and, if applicable, an agreement on confidentiality and competition
required under Section 3.1(d).


The benefit payable under this Section 3.1(b) shall be determined in the sole
discretion of the Severance Benefits Committee on a case-by-case basis. However,
no benefit payable under this Section 3.1(b) shall exceed the amount of benefit
payable under 3.3.


(c)    Other Involuntary Terminations    . A Participant who fails to satisfy
the requirements of Section 3.l(a) or (b) nevertheless shall qualify for a
benefit as a result of his involuntary loss of employment with the Company, a
Participating Affiliate, or, solely with respect to an International Service
Employee, an Affiliate, if:
(1)    his employment was not terminated for Cause; and
(2)    he properly, timely and unconditionally executes, and does not revoke,
the release and, if applicable, an agreement on confidentiality and competition
required under Section 3.1(d).


The benefit payable under this Section 3.1(c) shall equal the Participant’s
Weekly Pay multiplied by eight.


(d)    Release, Noncompetition and Nondisclosure Form    . Participants shall be
provided with releases and agreements on confidentiality and competition that
Participants shall be required to properly, timely and unconditionally execute
as a condition to qualifying for a benefit under this Plan, and such documents
shall set forth the minimum requirements for a release and an agreement on
confidentiality and competition under this Plan. The Severance Benefits
Committee, as part of each determination under Section 3.1, also shall determine
whether the release for a Participant shall (for reasons sufficient to the
Severance Benefits Committee) include requirements in addition to the minimum
requirements set forth in the form and shall revise the form release for such
Participant accordingly. The Severance Benefits Committee in its sole discretion
shall (for reasons sufficient to the Severance Benefits Committee) determine
whether a Participant is required also to sign an agreement on confidentiality
and competition to qualify for a benefit under this Plan. The Severance Benefits
Committee, also shall determine whether the agreements shall contain additional
requirements such as, but not limited to, a non-solicitation agreement and a
non-disparagement agreement. If a Participant declines to properly, timely and
unconditionally execute the release and, if applicable, an agreement on
confidentiality and competition required by the Severance Benefits Committee for
the benefit described in Section 3.1(a), (b) or (c), the Participant shall not
qualify for any benefit under this Plan.
3.2    Circumstances in Which Benefits are Not Payable    .

-13-
Classified - Unclassified

--------------------------------------------------------------------------------






Notwithstanding any other provision in this Plan to the contrary, an employee is
not entitled to benefits under this Plan if the employee:


(a)    voluntarily terminates employment,


(b)    was Disabled or on a leave of absence (except for an Approved Leave of
Absence) immediately prior to his termination of employment,


(c)    prior to receiving any benefit under the Plan, is offered a Comparable
Position, as determined by the Severance Benefits Committee, with the Company or
one of its Affiliates,


(d)    is offered a Comparable Position, as determined by the Severance Benefits
Committee, in connection with the sale or other disposition, including
outsourcing, of all or any part of a division, subsidiary or other business
segment (including, without limitation, a disposition by sale of shares of stock
or of assets) in which he was employed,


(e)    is terminated for Cause, as determined by the Severance Benefits
Committee,


(f)    is receiving pension benefits while a Participant from a qualified
defined benefit pension plan sponsored by the Company or an Affiliate, or


(g)    waived participation in the Plan through any means, receives severance
pay under another severance plan of the Company or an Affiliate or has entered
into an individual employment or severance agreement with the Company or an
Affiliate that provides for severance benefits and such agreement is in effect
on the date of the Participant’s termination of employment, even if such
severance benefits would be less than that offered under the Plan.


3.1    Benefit Formula.
If a Participant qualifies under Section 3.l(a) (Qualifying Event) for a
benefit, his benefit under this Plan shall equal his Weekly Pay multiplied by
the number of weeks set forth below. A Participant shall be assigned to a
benefit opposite his job grade (as determined from the Company’s or
Participating Affiliate’s payroll records as of the date his employment
terminated) and, if applicable, his status as an elected corporate officer of
the Company as of the date his employment terminated, under this
Section 3.3:    

-13-
Classified - Unclassified

--------------------------------------------------------------------------------






Job Grade


Benefit
18 or higher,
17 and elected corporate officer as of 12/31/07
104 times Weekly Pay
15, 16, 17


78 times Weekly Pay
13, 14


52 times Weekly Pay
1 through 12


Retail and Attraction
2 times Weekly Pay times Years of Service, with a minimum benefit of 12 times
Weekly Pay and a maximum benefit of 52 times Weekly Pay
Regular Part-time (all job grades)
1 times Weekly Pay times Years of Service, with a minimum benefit of 2 times
Weekly Pay and a maximum benefit of 12 times Weekly Pay



* All language refers to full time employees unless noted otherwise.


3.2    Benefit Payment Timing    . If a Participant qualifies for a benefit
under this Plan, such benefit shall be paid as soon as practicable after his
active employment has terminated, and payment shall be made in a lump sum. In no
event shall a benefit under this Plan be paid after March 15th of the year
following the year of Participant’s termination of employment. No interest
whatsoever shall be paid on any benefit under this Plan.
3.3    Withholding    . The Company shall have the right to take such action as
it deems necessary or appropriate in order to satisfy any federal, state or
local income or other tax requirement to withhold or make deductions from any
benefit otherwise payable under this Plan.
3.4    Forfeiture of Benefit    .
(a)    Reemployment. If a Participant who is entitled to a benefit under the
Plan is reemployed by the Company or any Affiliate, his benefit under the Plan
shall be forfeited in accordance with the following:
(1)    If the Participant is reemployed prior to receiving any benefit under the
Plan, he shall forfeit the entire benefit otherwise payable under the Plan.
(2)    If he is reemployed after receiving his entire benefit under the Plan in
the form of a lump sum, he shall return to the Company that portion of the lump
sum equal to the remaining amount of benefit that would have been payable to
him, as of the date he is reemployed, if he had received his Plan benefit on a
periodic basis.

-13-
Classified - Unclassified

--------------------------------------------------------------------------------




(b)    Violation of Code of Business Conduct or Company Policy    . If,
following the determination that a Participant is entitled to a benefit under
the Plan, the Severance Benefits Committee determines that during the
Participant’s employment, the Participant violated the Company’s Code of
Business Conduct or any other policy of the Company or Participating Affiliate,
all or a portion of the Participant’s benefit under the Plan may cease or be
forfeited. The Severance Benefits Committee has the sole discretion to determine
on a case-by-case basis any benefit or benefit payment that will be forfeited
and/or returned to the Company.


(c)    Disability. If, following the determination that a Participant is
entitled to a benefit under the Plan, the Participant becomes Disabled, his
benefit under the Plan shall cease or be forfeited and any benefit paid must be
repaid to the Company or Participating Affiliate.
3.8    No Duplication of Benefits    . If the Severance Benefits Committee
determines that the benefit payable under this Plan to a Participant duplicates
(directly or indirectly) any other benefit otherwise payable to such Participant
by the Company or any Affiliate (including, without limitation, any repatriation
payment or allowance or any termination indemnity), the Severance Benefits
Committee shall have the right to reduce the benefit otherwise payable under
this Plan to the extent deemed necessary to eliminate such duplication.


ARTICLE 4    
ADMINISTRATION    
4.1    Committee.    
(a)    The Committee shall be responsible for the general administration of the
Plan. As such, the Committee is the "Plan Administrator" and a "named fiduciary"
of the Plan (as those terms are used in ERISA). In the absence of the
appointment of a Committee, the functions and powers of the Committee shall
reside with the Company. The Committee, in the exercise of its authority, shall
discharge its duties with respect to the Plan in accordance with ERISA and
corresponding regulations, as amended from time to time.
(b)    The Committee shall establish regulations for the day-to-day
administration of the Plan. The Committee and its designated agents shall have
the exclusive right and discretion to interpret the terms and conditions of the
Plan and to decide all matters arising with respect to the Plan's administration
and operation (including factual issues). Any interpretations or decisions so
made shall be conclusive and binding on all persons. The Committee or its
designee may pay the expenses of administering the Plan or may reimburse the
Company or other person performing administrative services with respect to the
Plan if the Company or such other person directly pays such expenses at the
request of the Committee.
4.2    Authority to Appoint Advisors and Agents.     The Committee and Severance
Benefit Committee may appoint, designate and employ such persons as it may deem
advisable

-13-
Classified - Unclassified

--------------------------------------------------------------------------------




and as it may require in carrying out the provisions of the Plan. To the extent
permitted by law, the members of the Committee and the Severance Benefits
Committee shall be fully protected by any action taken in reliance upon advice
given by such persons and in reliance on tables, valuations, certificates,
determinations, opinions and reports that are furnished by any accountant,
counsel, claims administrator or other expert who is employed or engaged by the
Committee.
4.3    Compensation and Expenses of Committee.     The members of the Committee
shall receive no compensation for its duties hereunder, but the Committee shall
be reimbursed for all reasonable and necessary expenses incurred in the
performance of its duties, including counsel fees and expenses. Such expenses of
the Committee, including the compensation of administrators, actuaries, counsel,
agents or others that the Committee may employ, shall be paid out of the general
assets of the Company.
4.4    Records.     The Committee shall keep or cause to be kept books and
records with respect to the operations and administration of this Plan.
4.5    Indemnification of Committee.     The Company agrees to indemnify and to
defend to the fullest extent permitted by law any employee serving as a member
of the Committee and the Severance Benefits Committee or as their delegate(s)
against all liabilities, damages, costs and expenses, including attorneys' fees
and amounts paid in settlement of any claims approved by the Company, occasioned
by any act or failure to act in connection with the Plan, unless such act or
omission arises out of such employee's gross negligence, willful neglect or
willful misconduct.
4.6    Fiduciary Responsibility Insurance, Bonding.     If the Company has not
done so, the Committee may purchase appropriate insurance on behalf of the Plan
and the Plan's fiduciaries to cover liability or losses occurring by reason of
the acts or omissions of a fiduciary; provided, however, that such insurance to
the extent purchased by the Plan must permit recourse by the insurer against the
fiduciary in the case of a breach of a fiduciary duty or obligation by such
fiduciary. The cost of such insurance shall be paid out of the general assets of
the Company. The Committee may also obtain a bond covering all of the Plan's
fiduciaries, to be paid from the general assets of the Company.


ARTICLE 5    
CLAIMS PROCEDURE


5.1
Right to File a Claim. Any Participant who believes he is entitled to a benefit

hereunder that has not been received, may file a claim in writing with the
Severance Benefits Committee. The claim must be filed within six months after
the date of the Participant’s termination of active employment. The Severance
Benefits Committee may require such claimant to submit additional documentation,
if necessary, in support of the initial claim.


5.2    Denial of a Claim. Any claimant whose claim to any benefit hereunder has
been denied in whole or in part shall receive a notice from the Severance
Benefits Committee within 90 days of such filing or within 180 days after such
receipt if special circumstances require an

-13-
Classified - Unclassified

--------------------------------------------------------------------------------




extension of time. If the Severance Benefits Committee determines that an
extension of time is required, the claimant will be notified in writing of the
extension and reason for the extension within 90 days after the Severance
Benefits Committee’s receipt of the claim. The extension notice will also
include the date by which the Severance Benefits Committee expects to make the
benefit determination. The notice of the denial of the claim will set forth the
specific reasons for such denial, specific references to the Plan provisions on
which the denial was based and an explanation of the procedure for review of the
denial.


5.3    Claim Review Procedure. A claimant may appeal the denial of a claim to
the Committee by written request for review to be made within 60 days after
receiving notice of the denial. The request for review shall set forth all
grounds on which it is based, together with supporting facts and evidence that
the claimant deems pertinent, and the Committee shall give the claimant the
opportunity to review pertinent Plan documents in preparing the request. The
Committee may require the claimant to submit such additional facts, documents or
other material as it deems necessary or advisable in making its review. The
Committee will provide the claimant a written or electronic notice of the
decision within 60 days after receipt of the request for review, except that, if
there are special circumstances requiring an extension of time for processing,
the 60-day period may be extended for an additional 60 days. If the Committee
determines that an extension of time is required, the claimant will be notified
in writing of the extension and reason for the extension within 60 days after
the Committee’s receipt of the request for review. The extension notice will
also include the date by which the Committee expects to complete the review. The
Committee shall communicate to the claimant in writing its decision, and if the
Committee confirms the denial, in whole or in part, the communication shall set
forth the reasons for the decision and specific references to the Plan
provisions on which the decision is based.


5.4    Limitation on Actions. Any suit for benefits must be brought within one
year after the date the Committee (or its designee) has made a final denial (or
deemed denial) of the claim. Notwithstanding any other provision herein, any
suit for benefits must be brought within two years of the date of termination of
active employment. No claimant may file suit for benefits until exhausting the
claim review procedure described herein.




ARTICLE 6
AMENDMENT AND TERMINATION OF PLAN


6.1    Amendment of Plan.     The Committee reserves the right to amend the
provisions of the Plan at any time to any extent and in any manner it desires by
execution of a written document describing the intended amendment(s).


6.2    Termination of Plan.     The Company shall have no obligation whatsoever
to maintain the Plan or any benefit under the Plan for any given length of time.
The Company reserves the right to terminate the Plan or any benefit option under
the Plan at any time by written document.





-13-
Classified - Unclassified

--------------------------------------------------------------------------------




ARTICLE 1    
MISCELLANEOUS PROVISIONS    
1.1    Plan Is Not an Employment Contract.     This Plan is not a contract of
employment, and neither the Plan nor the payment of any benefits will be
construed as giving to any person any legal or equitable right to employment by
the Company or any Affiliate. Nothing herein shall be construed to interfere
with the right of the Company of any Affiliate to discharge, with or without
cause, any employee at any time.
1.2    Assignment.     A Participant may not assign or alienate any payment with
respect to any benefit that a Participant is entitled to receive from the Plan,
and further, except as may be prescribed by law, no benefits shall be subject to
attachment or garnishment of or for a Participant's debts or contracts, except
for recovery of overpayments made on a Participant's behalf by this Plan.
1.3    Fraud.     No payments with respect to benefits under this Plan will be
paid if the Participant attempts to perpetrate a fraud upon the Plan with
respect to any such claim. The Committee shall have the right to make the final
determination of whether a fraud has been attempted or committed upon the Plan
or if a misrepresentation of fact has been made, and its decision shall be
final, conclusive and binding upon all persons. The Plan shall have the right to
fully recover any amounts, with interest, improperly paid by the Plan by reason
of fraud, attempted fraud or misrepresentation of fact by a Participant and to
pursue all other legal or equitable remedies.
1.4    Offset for Monies Owed. The benefits provided hereunder will be offset
for any monies that the Committee determines are owed to the Company or any
Affiliate.
1.5    Funding Status of Plan.     The benefits provided hereunder will be paid
solely from the general assets of the Company, and nothing herein will be
construed to require the Company or the Committee to maintain any fund or
segregate any amount for the benefit of any Participant. No Participant or other
person shall have any claim against, right to, or security or other interest in,
any fund, account or asset of the Company from which any payment under the Plan
may be made.
1.6    Construction.     This Plan shall be construed, administered and enforced
according to the laws of the State of Delaware, except to the extent preempted
by federal law. The headings and subheadings are set forth for convenient
reference only and have no substantive effect whatsoever. All pronouns and all
variations thereof shall be deemed to refer to the masculine, feminine, neuter,
singular or plural, as the identity of the person, persons or entity may
require.
1.7    Conclusiveness of Records.     The records of the Company with respect to
age, employment history, compensation, and all other relevant matters shall be
conclusive for purposes of the administration of, and the resolution of claims
arising under, the Plan.





-13-
Classified - Unclassified

--------------------------------------------------------------------------------






The Coca-Cola Company has caused this document to be signed by its duly
authorized officer, effective as of January 1, 2013.




THE COCA-COLA COMPANY




By: /s/ CEREE EBERLY    
Senior Vice President and Chief People Officer






392270

-13-
Classified - Unclassified

--------------------------------------------------------------------------------




    


APPENDIX A
Participating Affiliates


    

-13-
Classified - Unclassified